DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/341,122 last filed on December 15th, 2021.
Claims 1-8 were previously cancelled.
Claim 9 was amended.
Claim 17 was newly added.
Claims 9-17 remain pending and have been examined, directed to METHOD FOR OPERATING A FIELD DEVICE IN THE FIELD OF AUTOMATION ENGINEERING.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied reference and respectfully disagrees. 
With respect to the 35 U.S.C. § 102 rejection and focusing on amended independent claim 9 for example, the applicant’s representative argued that the applied Rajappa reference does not anticipate the claimed language with respect to having a user interface that can adapt independently to different manufacturer brands of field devices, and with respect to some undefined application mode.  

Additionally, the representative argued that “[i]n fact, Rajappa specifically teaches that it is other user interfaces that could be generated to provide the functionality which the Office Action alleges is provided by the user interface 200.”  The representative appears to be arguing that the user interfaces depicted from the Figures or described in the text would not read upon the claimed language directed to any user interface that can run a “mobile operating appliance” and present a user with whatever their interest or selections may be, with respect to managing the field devices. 
In response, once again the examiner respectfully disagrees.  Rajappa’s overall system has operator stations which were defined and established as possibly being mobile or portable, such as tablets or laptops.  This was established in the earlier limitations in claim 9.  Therefore, all the user interactions are through such an operator station.  Those stations can communicate and rely upon other programs or a “mobile operating appliance” which is interpreted as the application(s) running on such a mobile/portable station.  What Rajappa depicts in Figures 2-8 are all examples of what a user can see when they want to manipulate and focus on specific one or more groups of relevant field devices, using some particular software program.  Additionally Rajappa also discloses that the system can rely on specific applications (like an 
Dependent claim 17 was newly added, reviewed, and addressed.  It appears similarly to what was already covered between claims 9 and 12.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0135117 A1 to Rajappa et al. (referred to hereafter as “Rajappa”).

As to claim 9, Rajappa discloses a method of operating a field device in the field of process automation using an operating appliance, the method comprising:
a) connecting the mobile operating appliance to a specific field device of the plurality of field devices (Rajappa discloses of an overall system that allows users using a program/application/controller to manage one or more field devices through a graphical user interface via an operator station, which can be a portable device system (i.e., laptop or tablet), e.g., Rajappa: ¶¶ [0005], [0016], [0020-21], and [0027-28]);
b) determining an identity of the specific field device (Rajappa’s various examples discloses that a user has the flexibility to create and select one or more field device(s) (126a-m) to form a customized grouping through their user interface at the operator station.  Therefore, a plant engineer for example can select a specific field device out of the hundreds or thousands using various criteria or filters (i.e., specific device type, manufacturer/vendor type, device status, device protocol, or any combination of elements).  The various examples illustrates that the identity of one field ;
c) defining an application mode of operating the specific field device (Rajappa discloses of creating and defining a customized groupings in order to manage/control/operate the one or more types or groupings of field device(s) out of the plurality, which was explained as an improvement over the previous scenarios, e.g., Rajappa: ¶¶ [0025-29] and [0046]);
d) connecting the mobile operating appliance to an interpreter (Examiner’s Note: The concept of an “interpreter” was reviewed in the filed specifications and looking ahead at dependent claim 10 and 11, the examiner concluded that any intermediary node/module/component/system would be functionally equivalent to the black box “4” as this “interpreter” can reside in the operating appliance (i.e., users’ device) or in the cloud as it facilitates and/or transmits field data between the field device and web service.  Therefore, under broadest reasonable interpretations, anything ranging from a network interface card (or NIC variations) to software/logical implementations or being in the network cloud would suffice, as this component “interpreter” can interpret or facilitate data communications between two or more endpoints like the client’s end to at least the web service/server’s end.
With that in mind, Rajappa discloses with respect to Figure 1 that in the overall control system 100, the network 110 (in the middle) can include any suitable structure(s) for facilitating communications between the operator stations 102a-m and 
For example, Rajappa discloses of a process controller 124 that works as an interface as it can control the operation of the field device(s) to follow a controlled strategy, based upon inputs from the operator stations.  Therefore, in this scenario example, the mobile/portable operator stations are connected to this process controller (acting as an “interpreter”), e.g., Rajappa: ¶¶ [0016-17], [0020-21], and [0034] and Figure 1);
e) communicating the identity of the specific field device and the defined application mode to the interpreter (Following the above example(s) and interpretations, Rajappa further discloses that the process controller receives status information from the field devices, as they are programmed and implemented to follow a desired control strategy, based upon users’ input/feedback received from the operator stations.  And because Rajappa establishes that the user can create custom groupings, the identity of the particular selected specific field device(s), say 126a, would be specifically communicated to the controller, and information regarding that specific field device or the type of field device would be would get pulled up, from the servers and databases, and displayed within the user’s interface, e.g., Rajappa: ¶¶ [0017], [0020-21], [0034-35], [0046], and [0053]);
f) selecting and activating data and procedures applicable to the specific field device based on the defined application mode using the interpreter (Following the above example(s) and interpretations, once again, the user(s) issues inputs/commands via their operation stations, and the “interpreter” or the process controller is used as it conveys those inputs to direct the operations of the identified field device(s) to implement a desired control strategy (or case), and related data from the server and databases are pulled as well, e.g., Rajappa: ¶¶ [0020-21] and [0039]);
g) providing to the mobile operating appliance a uniformly adapted user interface for the defined application mode via which to operate the specific field device, wherein the user interface is uniformly adapted independently of a manufacturer of the specific field device (Rajappa discloses in various examples of how a user/operator, from their operator station, which can be a mobile portable system like a laptop or tablet, can provide a user interface allowing the user to select/manage/operate the desired field devices, based on a different criteria, including selecting a specific manufacturer or vendor type of field devices.  In other words, the system is not limited and is uniformly independent of manufacturer as a specific type of field device(s), e.g., Rajappa: ¶ [0025-28], [0032], and [0039-41]);
h) executing and displaying the user interface on the mobile operating appliance (The data or graphs would be displayed on the graphical user interface of the user’s operator station (i.e., laptop or tablet), e.g., Rajappa: ¶¶ [0020-21], [0039-40], and [0044] and Figures 3 and 5); 
i) entering a request specific to the defined application mode via the user interface displayed on the mobile operating appliance (The user can request a specific action with respect to a particular operation as it relates to a particular custom grouping of affected field devices.  There are various examples provided on how different groups of affected field devices may be selected/managed to perform a routine maintenance health assessment for example, e.g., Rajappa: ¶¶ [0026-27], [0029], [0032], and [0039-40]);
j) transmitting the application-specific request to the interpreter (Following the above interpretations and step(s), the user’s specific request or input would get communicated or transmitted from the operator station to the “interpreter” or the process controller, which in turn would be passed along the request to control the operations of the corresponding specified field device(s) and obtain the corresponding control strategies or any other data from the servers and databases over the network or in the cloud, e.g., Rajappa: ¶¶ [0020-21], [0034], [0039], and [0042]);
k) sending the data and procedures corresponding to the application-specific request back to the mobile operating appliance (Following the above interpretations and step(s), once again, the requested data regarding the specified field devices, would be obtained from the corresponding databases and/or servers and that would be sent back and displayed within the program/application running on the (mobile/portable) operator station, e.g., Rajappa: ¶¶ [0020-21] and [0039-40], and [0044-46] and Figures 3 and 5);
l) forwarding the data and procedures, corresponding to the application-specific request, from the mobile operating appliance to the specific field device (Following the above example(s) and interpretations, if the request was for some action to be taken on the field devices, such as like an assessment or maintenance action, as depicted in Figure 3’s example, then those action(s) would be carried out (or forwarded) from the mobile/portable operator stations and applied to the field device(s), e.g., Rajappa: ¶¶ [0020-21] and [0039]);
m) implementing the data and procedures, corresponding to the application-specific request, in the specific field device (Following the above example(s) and interpretations, the requested process/procedure and corresponding data would be carried out and applied to the custom specified group(s) of field device(s), e.g., Rajappa: ¶¶ [0020-21], [0039], [0046], and [0055-56]); and
n) continuing with method steps i) through m) for further requests specific to the defined application mode, wherein the further application-specific requests are determined by the interpreter according to input from an operator (Steps (i) through (m) as interpreted above, can be iteratively repeated as an operator can continuously change their input parameters to view and/or manipulate any grouping(s) of field devices according to some specific request and/or operation mode, which traverses through the intermediary “interpreter” component as interpreted above, and facilitates communications between the operator station(s) and the field devices and other system components, e.g., Rajappa: ¶¶ [0025-29]).

claim 10, Rajappa further discloses the method of claim 9, wherein the interpreter is implemented in a computing cloud (Following claim 9’s interpretations, the “interpreter” component can be any suitable system/structure that can facilitate communications and/or access to and from the field devices.  For example, the process controller is such an intermediary component that can be implemented within the overall system environment as it all gets implemented in the cloud or over multiple networks, e.g., Rajappa: ¶¶ [0017], [0020-21], and [0034] and Figure 1).

As to claim 11, Rajappa further discloses the method of claim 9, wherein the interpreter is implemented in the mobile operating appliance (Following claim 9’s interpretations the “interpreter” component can be for example the process controller or any other suitable system/structure like multiplexors or modems, that can be implemented with or within the operator stations in order to further facilitate communications and/or access to and from the field devices, e.g., Rajappa: ¶¶ [0017], [0020-21], and [0034] and Figure 1).

As to claim 12, Rajappa further discloses the method of claim 9, wherein the application mode is defined by at least one of the following features (only one of the following needs to be met):
a diagnostic mode, in which the specific field device is subjected to a diagnosis; 
a maintenance mode, in which the specific field device is subjected to maintenance (Rajappa discloses of an example where a user can perform ; 
a service mode, in which the specific field device is subjected to service; 
a parameterization mode, wherein the specific field device undergoes parameterization; and
a measuring mode, in which the specific field device is configured to determine and/or monitor a process variable.

As to claim 13, Rajappa further discloses the method of claim 9, wherein the interpreter requests additional information from a first web service and uses the additional information to determine the application-specific request for the specific field device (Following claim 9’s interpretations, the process controller or any other suitable system/structure like multiplexors or modems, can act as an intermediary component, to communicate information back and forth, from other services over the network, like from the servers or databases or specific applications, in order to obtain various information from the field device(s), in order to help implement the desired control strategies, based upon user/operator inputs, e.g., Rajappa: ¶¶ [0003], [0018-21], [0023], and [0034]).

As to claim 14, Rajappa further discloses the method of claim 9, wherein the interpreter transmits field device data from the specific field device to a second web service (Following claim 9’s interpretations, and similar to claim 13, the “second” web .

As to claim 15, Rajappa further discloses the method of claim 9, wherein the field device data includes diagnostic data of the specific field device and/or data for operator statistics (Rajappa discloses of the system being able to provide diagnostic data in the form of health assessments on the various groups of field devices, e.g., Rajappa: ¶¶ [0035], [0038-39], and [0045-46] and Figures 2, 3, and 6-8).

As to claim 16, Rajappa further discloses an automation system, comprising: 
at least one field device (e.g., Rajappa: Figure 1, elements 126a-126n);
a mobile operating appliance (Rajappa discloses of the overall process control system 100, which involves one or more operator stations 102a-102m that can further run a program or application and connect with server(s) and/or databases, over a network in order to properly manage the one or more field device(s), via a graphical user interface as depicted in Figures 2-8, e.g., Rajappa: ¶¶ [0016], [0034] and Figures 1-8); and
an interpreter (any suitable system that can provide user access to field devices, which in Rajappa’s process control system 100, can be any number of servers, databases, stations, and/or other suitable components, and additionally, other intermediary components like multiplexors, modems, or the process controller 124 which was established above in claim 9, as it helps facilitate data and communications between all the involved systems and devices within the whole environment, e.g., Rajappa: ¶¶ [0017], [0020-21], and [0034] and Figure 1), wherein the system is configured to carry out the method according to claim 9 (once again, the overall process control system 100 can perform the steps as set forth and previously established within claim 9).

As to claim 17, Rajappa further discloses the method of claim 9, wherein input from the operator defines the application mode of operating the specific field device (Similar to claim 12, the particular mode of operation can be determined or set by the user’s/operator’s input selection, such as performing maintenance (or maintenance mode) for one or more selected field device(s), e.g., Rajappa: ¶¶ [0018], [0026-27], and [0029]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts are all related to managing field devices.  Manufacturer or vendor types of field devices are all still relevant and mentioned in the these listed references.
US 8,555,190 B2 to Anne et al.
US 2016/0259315 A1 to Alexander et al.
US 2011/0191500 A1 to Odayappan et al.
US 2013/0006399 A1 to Tandon et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455